Third District Court of Appeal
                               State of Florida

                           Opinion filed April 26, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2935
                          Lower Tribunal No. 14-3132
                             ________________


Les Chateaux at International Gardens Condominium Association,
                              Inc.,
                                    Appellant,

                                        vs.

                        Cuevas & Associates, P.A.,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Rosa I.
Rodriguez, Judge.

     Alba Varela, for appellant.

      Cuevas & Garcia, Jose H. Garcia, Danial R. Moghani and Andrew Cuevas,
for appellee.


Before SUAREZ, C.J., and ROTHENBERG and EMAS, JJ.

     PER CURIAM.
      Upon our de novo review, we affirm the trial court’s entry of final summary

judgment. As to the sub-claim that the trial court erred in denying appellant’s

request to consider its untimely affidavit in opposition to the motion for summary

judgment, see Florida Rule of Civil Procedure 1.510(c) (providing that evidence in

opposition to summary judgment must be served at least five days prior to the day

of the hearing or delivered no later than 5:00 p.m. two business days prior to the

day of the hearing), we affirm and note that, in the absence of a transcript of the

proceeding at which this request was made and denied, we cannot review whether

the trial court abused its discretion in this regard. See Applegate v. Barnett Bank

of Tallahassee, 377 So. 2d 1150 (Fla. 1979).       Finally, appellant’s motion for

rehearing, which was accompanied by a new affidavit, was denied by the trial

court, and we find no abuse of discretion in that ruling. See Lufthansa German

Airlines Corp. v. Mellon, 444 So. 2d 1066 (Fla. 3d DCA 1984); Coffman Realty,

Inc. v. Tosohatchee Game Preserve, Inc., 413 So. 2d 1 (Fla. 1982) (adopting

Coffman Realty, Inc. v. Tosohatchee Game Preserve, Inc., 391 So. 2d 1164 (Fla.

5th DCA 1980)).

      Affirmed.




                                        2